          Case 1:18-cv-01551-ESH Document 119 Filed 07/23/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                             Plaintiffs,

                     v.                                 Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                            Defendants.



                                                ORDER

        As discussed at the conference call held on July 22, 2019, it is hereby

        ORDERED that the July 24, 2019 deadline for plaintiffs to file a supplemental pleading

regarding class certification and the July 29, 2019 deadline for defendants to file a response (see

Order, ECF No. 107) are VACATED; it is further

        ORDERED that plaintiffs shall file by July 26, 2019, at 12 pm a status report that sets

forth exactly what discovery, if any, is needed regarding proposed sub-class 2, a proposal for

how they intend to proceed with class certification, and confirmation of whether the 13 files

produced in discovery contain evidence of any individual receiving notice prior to discharge; and

it is further

        ORDERED that defendants shall file a report on or before July 29, 2019, at 12 pm, that

answers the following questions:

        1) The number of DTPs discharged for non-MSSD reasons since September 30, 2016,

                who received a USAREC discharge order but not a USARC discharge order;

                   a. What are the Army’s plans to ensure that this group receives the notification
        Case 1:18-cv-01551-ESH Document 119 Filed 07/23/19 Page 2 of 2



                   procedures outlined in AR 135-178; and

                b. The number of people within this group for whom USCIS (and/or any other

                   government agency) was notified that they had received an Army discharge,

                   and whether the Army plans to notify USCIS (and/or another agency) that this

                   group has not, in fact, been discharged from the Army.

      2) The number of DTPs discharged for non-MSSD reasons since September 30, 2016,

          who have received both a USAREC discharge order and a USARC discharge order;

          and

                a. What are the Army’s plans regarding this group, particularly where they are

                   identified as having been discharged without receiving the procedures

                   outlined in AR 135-178.

      3) The number of DEPs who have been discharged for non-MSSD reasons since

          September 30, 2016, and have received a USAREC discharge order.

      4) The number of MSSR notification letters that have been sent to DTPs pursuant to the

          October 26, 2018 Memo, and the number of MSSR notification letters that have been

          sent to DEPs; and

                a. The number of people who have responded to these MSSR notification letters.




                                                    _______________________
                                                    ELLEN S. HUVELLE
                                                    United States District Judge
Date: July 23, 2019
